—In a proceeding pursuant to CPLR article 75 to confirm an arbitration award, New York Central Mutual Fire Insurance Company appeals from a judgment of the Supreme Court, Putnam County (Hickman, J.), entered October 22, 1999, which confirmed an arbitration award dated November 9, 1998.
Ordered that the judgment is affirmed, with costs, for reasons stated in Matter of New York Cent. Mut. Fire Ins. Co. v Jedlicka (280 AD2d 676 [decided herewith]). O’Brien, J. P., Ritter, Altman and Schmidt, JJ., concur.